     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.1 Page 1 of 11


      Yana A. Hart, Esq. (SBN: 306499)
 1
      yana@westcoastlitigation.com
 2    Hyde & Swigart, APC
 3    2221 Camino Del Rio South, Suite 101
      San Diego, CA 92108-3609 
 4
      Telephone: (619) 233-7770 
 5    Fax: (619) 297-1022
 6
      Daniel G. Shay (SBN: 250548)
 7    danielshay@tcpafdcpa.com
 8    Law Office of Daniel G. Shay
      409 Camino Del Rio south, Suite 101B
 9    San Diego, CA 92108
10    Telephone: (619) 222-7492
      Fax: (866) 431-3292
11
12    Attorneys for Plaintiff
13    Nicholas Wright
14
15                             UNITED STATES DISTRICT COURT
16                          SOUTHERN DISTRICT OF CALIFORNIA

17
          NICHOLAS WRIGHT,                         Case No: '18CV2375 BAS JLB
18        Individually and On
          Behalf of All Others
19                                                 CLASS ACTION
          Similarly Situated,
20
                           Plaintiff,
21                                                 COMPLAINT FOR DAMAGES
          v.
22                                                 AND INJUNCTIVE RELIEF
          GENESIS FS CARD                          PURSUANT TO THE
23                                                 TELEPHONE CONSUMER
          SERVICES, INC. d/b/a
24        BANKCARD                                 PROTECTION ACT, 47 U.S.C. §
          SERVICES,                                227, et seq.
25
26                                                 JURY TRIAL DEMANDED
                           Defendant.
27
28


               COMPLAINT                     - 1! of 11
                                                     ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.2 Page 2 of 11



 1                                        INTRODUCTION
 2    1. Plaintiff Nicholas Wright (“Plaintiff”) brings this Class Action Complaint for
 3       damages, injunctive relief, and any other available legal or equitable remedies,
 4       resulting from the illegal actions of defendant Genesis FS Card Services, Inc. d/
 5       b/a Bankcard Services, (“Defendant”) in negligently and/or willfully or
 6       knowingly contacting Plaintiff on Plaintiff’s cellular telephone, in violation of
 7       the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”),
 8       thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
 9       knowledge as to himself and his own acts and experiences, and, as to all other
10       matters, upon information and belief, including investigation conducted by his
11       attorneys.
12    2. The TCPA was designed to prevent calls like the ones described within this
13       complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
14       consumer complaints about abuses of telephone technology – for example,
15       computerized calls dispatched to private homes – prompted Congress to pass
16       the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
17    3. In enacting the TCPA, Congress intended to give consumers a choice as to how
18       creditors and telemarketers may call them, and made specific findings that
19       “[t]echnologies that might allow consumers to avoid receiving such calls are not
20       universally available, are costly, are unlikely to be enforced, or place an
21       inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
22       this end, Congress found that:
23                    [b]anning such automated or prerecorded telephone calls to
                      the home, except when the receiving party consents to
24
                      receiving the call or when such calls are necessary in an
25                    emergency situation affecting the health and safety of the
                      consumer, is the only effective means of protecting
26
                      telephone consumers from this nuisance and privacy
27                    invasion.
28


            COMPLAINT                         - 2! of 11
                                                      ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.3 Page 3 of 11



 1           Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
 2           WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings
 3           on TCPA’s purpose).
 4    4. Congress also specifically found that “the evidence presented to the Congress
 5       indicates that automated or prerecorded calls are a nuisance and an invasion of
 6       privacy, regardless of the type of call....” Id. at §§ 12-13. See also, Mims, 132 S.
 7       Ct. at 744.
 8                                 JURISDICTION AND VENUE
 9    5. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331
10       because this case arises out of violation of federal law. See 47 U.S.C. §227(b).
11    6. Upon information and belief, Defendant continuously and regularly conducts
12       business in the state of California, therefore, personal jurisdiction is established.
13    7. Venue is proper in the United States District Court for the Southern District of
14       California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) at all
15       material times hereto, Plaintiff resided in the city of Santee, county of San
16       Diego, state of California which is within this judicial district and (ii) the
17       conduct complained of herein occurred within this judicial district.
18    8. Plaintiff is and was, at all times mentioned herein, a natural person that resided
19       in the county of San Diego, state of California. Plaintiff is, and at all times
20       mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).
21    9. Plaintiff is informed and believes, and thereon allege, that Defendant, and at all
22       times mentioned herein was, a corporation organized under the laws of Oregon
23       and is a “person” as defined by 47 U.S.C. § 153 (39).
24    10. Plaintiff alleges that at all times relevant herein Defendant conducted business
25       in the State of California and in the County of San Diego, and within this
26       judicial district.
27
28


            COMPLAINT                         - 3! of 11
                                                      ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.4 Page 4 of 11



 1                                  FACTUAL ALLEGATIONS
 2    11. Defendant provides merchant services, better known as credit card processing,
 3        which is the handling of electronic payment transactions for merchants.
 4    12. Defendant regularly makes autodialed telephone calls to consumers, seeking
 5        potential merchants, in order to market its line of payment services and other
 6        related products.
 7    13. Plaintiff is not and has never been a merchant, nor did he at any point shop for
 8        credit card processing services.
 9    14. Plaintiff never provided authorization to receive autodialed marketing calls on
10        his cellular telephone from Defendant.
11    15. In November of 2016, Defendant initiated repeated marketing telephone calls
12        from the phone number, 559-282-2648, to Plaintiff’s cellular phone ending with
13        “1125,” using an automatic telephone dialing system (“ATDS”) as defined by
14        47 U.S.C. § 227(a)(1).
15    16. Defendants incessantly called Plaintiff, oftentimes, multiple times per day, to
16        market and solicit Plaintiff’s business. On at least two occasions, Plaintiff
17        would answer the calls only to hear a pause, clicking, and dead air before the
18        system disconnected his call.
19    17. Returning the call to 559-282-2648 revealed a recorded message stating,
20        “Thank you for calling Bankcard Services.”1 The message was robotic, and no
21        live representative was on the line.
22    18. A live representative confirmed the number dialed 559-282-2648 was in fact
23        Bankcard Services.
24
25    1Currently, the message presented when calling this phone number states, “thank
26    you for calling, you have reached Genesis FS Card Services. . . .” Plaintiff alleges,
27    on information and belief, that in November of 2016, Defendant placed calls using
28    its assumed business name, “Bankcard Services.”


            COMPLAINT                            - 4! of 11
                                                         ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.5 Page 5 of 11



 1    19. Within a five day span, Defendant called Plaintiff approximately eight (8) times
 2       and there were many other harassing calls in addition to that.
 3    20. Defendant encouraged, directed, and authorized its agents and/or employees to
 4       place marketing calls to individuals including Plaintiff, in order to solicit
 5       consumers, acquire business and economic benefits from such increased
 6       business.
 7    21. On information and belief, an ATDS was used to call Plaintiff because as ATDS
 8       systems often result in abandoned calls. Plaintiff would answer calls from
 9       Defendant only to hear pause, dead air, and be disconnected. Returning the
10       calls, lead to a robotic message with no human representative on the line, after
11       holding for nearly half a minute, a live representative eventually gets connected
12       to the call. Plaintiff did not provide Defendant or its agents with “prior express
13       consent” nor written consent to receive calls to his cellular telephone, including
14       those calls by means of an ATDS as prohibited by 47 U.S.C. § 227(b)(1)(A).
15    22. Plaintiff did not consent to be called on Plaintiff’s cellular telephone by
16       Defendants for marketing or any other purpose.
17    23. Upon information and belief, Defendant’s telephone equipment has the capacity
18       to store or produce telephone numbers to be called, using a random or
19       sequential number generator.
20    24. Upon information and belief, the telephone equipment used by Defendant to
21       place the calls at issue has the capacity to dial telephone numbers automatically
22       from a stored list or database without human intervention, using a random or
23       sequential number generator.
24    25. Defendant did not have written consent to place telemarketing calls to
25       Plaintiff’s cellular telephone.
26    26. Defendant’s telemarketing calls were not made for emergency purposes, as
27       defined by 47 U.S.C. § 227(b)(1)(A).
28


            COMPLAINT                        - 5! of 11
                                                     ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.6 Page 6 of 11



 1    27. Defendant’s telemarketing call was placed to a telephone number assigned to a
 2       cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3       pursuant to 47 U.S.C. § 227(b)(1).
 4    28. Plaintiff was personally affected by Defendant’s aforementioned conduct
 5       because Plaintiff was frustrated and distressed that Defendant interrupted
 6       Plaintiff with unwanted telemarketing calls using an ATDS for marketing
 7       purposes.
 8    29. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of
 9       a legally protected interest in privacy, which is specifically addressed and
10       protected by the TCPA.
11    30. Plaintiff is informed and believes and here upon alleges, that the calls were
12       made by Defendant and/or its agent(s), with Defendant’s permission,
13       knowledge, control and for Defendant’s benefit.
14    31. Defendant’s calls forced Plaintiff, and other similarly situated class members, to
15       live without the utility of their cellular phones by occupying their cellular
16       telephone with one or more unwanted calls, causing a nuisance and lost time.
17    32. Defendant’s calls interfered with Plaintiff’s work, annoyed and frustrated
18       Plaintiff, distracted Plaintiff, and invaded Plaintiff’s privacy.
19    33. Through the aforementioned conduct, Defendant or its agent(s) has violated 47
20       U.S.C. § 227(b)(1)(A)(iii).
21                               CLASS ACTION ALLEGATIONS
22    34. Plaintiff brings this action on behalf of himself and on behalf of all others
23       similarly situated (the “Class”).
24    35. Plaintiff represents, and is a member of the Class, consisting of:
25                   All persons within the United States who received any
                     telephone call from Genesis FS Card Services, Inc., d/b/a
26
                     Bankcard Services, or its agent/s and/or employee/s, not
27                   sent for emergency purposes, to said person’s cellular
                     telephone made through the use of any automatic telephone
28


            COMPLAINT                          - 6! of 11
                                                       ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.7 Page 7 of 11


                     dialing system and/or with an artificial or prerecorded
 1
                     voice within four years prior to the filing of this
 2                   Complaint.
 3    36. Defendant and its employees or agents are excluded from the Class. Plaintiff
 4       does not know the number of members in the Class, but believes the Class
 5       members number is in the thousands, if not more. Thus, this matter should be
 6       certified as a Class action to assist in the expeditious litigation of this matter
 7    37. Plaintiff and members of the Class were harmed by the acts of Defendant in at
 8       least the following ways: Defendant, either directly or through its agents,
 9       illegally contacted Plaintiff and the Class members via their cellular telephones
10       for marketing purposes by using an ATDS, thereby causing Plaintiff and the
11       Class members to incur certain cellular telephone charges or reduce cellular
12       telephone time for which Plaintiff and the Class members previously paid, and
13       invading the privacy of said Plaintiff and the Class members. Plaintiff and the
14       Class members were damaged thereby.
15    38. This suit seeks only damages and injunctive relief for recovery of economic
16       injury on behalf of the Class, and it expressly is not intended to request any
17       recovery for personal injury and claims related thereto. Plaintiff reserves the
18       right to expand the Class definition to seek recovery on behalf of additional
19       persons as warranted as facts are learned in further investigation and discovery.
20    39. Numerosity. The joinder of the Class members is impractical and the
21       disposition of their claims in the Class action will provide substantial benefits
22       both to the parties and to the Court. The Class can be identified through
23       Defendant’s records or Defendant’s agents’ records.
24    40. Existence and Predominance of Common Questions of Law and Fact. There
25       is a well-defined community of interest in the questions of law and fact
26       involved affecting the parties to be represented. The questions of law and fact to
27       the Class predominate over questions which may affect individual Class
28       members, including the following:


            COMPLAINT                          - 7! of 11
                                                       ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.8 Page 8 of 11



 1          a) Whether, within the four years prior to the filing of this Complaint,
 2             Defendant or its agents initiated any telephonic communications to the
 3             Class (other than a message made for emergency purposes or made with
 4             the prior express consent of the called party) using any automatic dialing
 5             system or prerecorded voice to any telephone number assigned to a
 6             cellular phone service;
 7          b) Whether Defendant can meet its burden of showing Defendant obtained
 8             prior express written consent;
 9          c) Whether Defendant’s conduct was knowing and/or willful;
10          d) Whether Plaintiff and the Class members were damaged thereby, and the
11             extent of damages for such violation; and
12          e) Whether Defendant and its agents should be enjoined from engaging in
13             such conduct in the future.
14    41. Typicality. As a person that received at least one telephonic communication
15       from Defendant’s ATDS without prior express written consent, Plaintiff is
16       asserting claims that are typical of the Class. Plaintiff will fairly and adequately
17       represent and protect the interests of the Class in that Plaintiff has no interests
18       antagonistic to any Class member.
19    42. Plaintiff and the members of the Class have all suffered irreparable harm as a
20       result of Defendant’s unlawful and wrongful conduct. Absent a class action, the
21       Class will continue to face the potential for irreparable harm. In addition, these
22       violations of law will be allowed to proceed without remedy and Defendant will
23       likely continue such illegal conduct. Because of the size of the individual Class
24       member’s claims, few, if any, Class members could afford to seek legal redress
25       for the wrongs complained of herein.
26    43. Adequacy of Representation. Plaintiff has retained counsel experienced in
27       handling class action claims and claims involving violations of the Telephone
28       Consumer Protection Act.


            COMPLAINT                         - 8! of 11
                                                      ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.9 Page 9 of 11



 1    44. Superiority. A class action is a superior method for the fair and efficient
 2         adjudication of this controversy. Class-wide damages are essential to induce
 3         Defendant to comply with federal and California law. The interest of Class
 4         members in individually controlling the prosecution of separate claims against
 5         Defendant is small because the maximum statutory damages in an individual
 6         action for violation of privacy are minimal. Management of these claims is
 7         likely to present significantly fewer difficulties than those presented in many
 8         class claims.
 9    45. Defendant has acted on grounds generally applicable to the Class, thereby
10         making appropriate final injunctive relief and corresponding declaratory relief
11         with respect to the Class as a whole.
12                                FIRST CAUSE OF ACTION:
13           NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
14                         PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
15    48.Plaintiff incorporates by reference all of the above paragraphs of this Complaint
16         as though fully stated herein.
17    49.The foregoing acts and omissions of Defendant constitutes multiple negligent
18         violations of the TCPA, including but not limited to each and every one of the
19         above-cited provisions of 47 U.S.C. § 227 et seq.
20    50.As a result of Defendant’s negligent violations of 47 U.S.C. section 227 et seq.,
21         Plaintiff and the Class are entitled to an award of $500.00 in statutory damages,
22         for each and every violation, pursuant to 47 U.S.C. section 227(b)(3)(B).
23    51.Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
24         such conduct in the future.
25    //
26    //
27    //
28    //


              COMPLAINT                        - 9! of 11
                                                       ! -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.10 Page 10 of 11



 1                                 SECOND CAUSE OF ACTION:
 2           KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
 3                 CONSUMER PROTECTION ACT 47 U.S.C. § 227 ET SEQ.
 4     52.Plaintiff incorporates by reference all of the above paragraphs of this Complaint
 5           as though fully stated herein.
 6     53.The foregoing acts and omissions of Defendant constitute multiple knowing and/
 7           or willful violations of the TCPA, including but not limited to each and every
 8           one of the above-cited provisions of 47 U.S.C. section 227 et seq.
 9     54.As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
10           section 227 et seq., Plaintiff and each member of the Class is entitled to treble
11           damages, as provided by statute, up to $1,500.00, for each and every violation,
12           pursuant to 47 U.S.C. section 227(b)(3)(B) and 47 U.S.C. section 227(b)(3)(C).
13     55.Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
14           such conduct in the future.
15                                      PRAYER FOR RELIEF
16     56.     Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and each
17             Class member the following relief against Defendant:
18             • Certify the Class as requested herein;
19             • Appoint Plaintiff to serve as the Class Representative in this matter;
20             • Appoint Plaintiff’s Counsel as Class Counsel in this matter; and
21             • Any such further relief as may be just and proper.
22              In addition, Plaintiff and the Class pray for further judgment as follows
23     against each Defendant:
24           FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF THE
25                                 TCPA, 47 U.S.C. § 227 ET SEQ.
26             • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
27               Plaintiff seeks for himself and each Class member $500.00 in statutory
28               damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)


               COMPLAINT                         - 10
                                                   ! of ! 11 -   Wright v. Genesis FS Card Services, Inc.
     Case 3:18-cv-02375-BAS-JLB Document 1 Filed 10/17/18 PageID.11 Page 11 of 11



 1            (B).
 2           • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 3            conduct in the future.
 4           • Any other relief the Court may deem just and proper.
 5                               SECOND CAUSE OF ACTION
 6                   FOR KNOWING AND/OR WILLFUL VIOLATION
 7                          OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
 8           • As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
 9            227(b)(1), Plaintiff seeks for himself and each Class member treble
10            damages, as provided by statute, up to $1,500.00 for each and every
11            violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)
12            (C).
13           • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
14            conduct in the future.
15           • Any other relief the Court may deem just and proper.
16                                       TRIAL BY JURY
17     57.   Pursuant to the Seventh Amendment to the Constitution of the United States
18           of America, Plaintiff is entitled to, and demands, a trial by jury.
19
20                                                                      Respectfully submitted,
21     Date: October 17, 2018                                           Hyde & Swigart, APC
22
23                                                                    By: s/ Yana A. Hart
                                                                         Yana A. Hart, Esq.
24
                                                                            Attorney For Plaintiff
25
26
27
28


             COMPLAINT                          - ! 11 of !11 -   Wright v. Genesis FS Card Services, Inc.
